
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10-ii

RECEIVABLES SALE AGREEMENT

         DATED AS OF DECEMBER 12, 2001

AMONG

ADC DSL SYSTEMS, INC.,
AS ORIGINATOR,

ADC TELECOMMUNICATIONS, INC.,
AS ORIGINATOR AGENT,

AND

ADC RECEIVABLES CORP. I,
AS BUYER

--------------------------------------------------------------------------------

ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE   1 Section 1.1   Initial
Contribution of Receivables   1 Section 1.2   Purchase of Receivables.   1
Section 1.3   Payment for the Purchase.   2 Section 1.4   Purchase Price Credit
Adjustments   4 Section 1.5   Payments and Computations, Etc.   4 Section 1.6  
Transfer of Records.   4 Section 1.7   Characterization   5 Section 1.8  
Allocation of Purchase Price and Indemnification   5
ARTICLE II REPRESENTATIONS AND WARRANTIES
 
6 Section 2.1   Representations and Warranties of Originator   6
ARTICLE III CONDITIONS OF PURCHASE
 
9 Section 3.1   Conditions Precedent to Purchase   9 Section 3.2   Conditions
Precedent to Subsequent Payments   9
ARTICLE IV COVENANTS
 
10 Section 4.1   Affirmative Covenants   10 Section 4.2   Negative Covenants of
Originator.   13
ARTICLE V TERMINATION EVENTS
 
14 Section 5.1   Termination Events.   14 Section 5.2   Remedies.   15
ARTICLE VI INDEMNIFICATION
 
15 Section 6.1   Indemnities by Originator   15 Section 6.2   Other Costs and
Expenses   17 Section 6.3   Control of Defense   17
ARTICLE VII MISCELLANEOUS
 
18 Section 7.1   Waivers and Amendments.   18 Section 7.2   Notices   18
Section 7.3   Protection of Ownership Interests of Buyer.   18 Section 7.4  
Confidentiality.   19 Section 7.5   Bankruptcy Petition.   20 Section 7.6  
Limitation of Liability   20 Section 7.7   CHOICE OF LAW   20 Section 7.8  
CONSENT TO JURISDICTION   20 Section 7.9   WAIVER OF JURY TRIAL   20
Section 7.10   Integration; Binding Effect; Survival of Terms.   20 Section 7.11
  Counterparts; Severability; Section References   21

i

--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit I — Definitions Exhibit II — Principal Place(s) of Business; Location(s)
of Records; Federal Employer Identification Number; Organizational Number; Other
Names Exhibit III — Lock-Boxes; Collection Accounts; Collection Banks Exhibit IV
— Form of Compliance Certificate Exhibit V — Copy of Credit and Collection
Policy Exhibit VI — Form of Subordinated Note Exhibit VII — Form of Purchase
Report Schedule A — List of Documents to Be Delivered to Buyer Prior to the
Purchase

ii

--------------------------------------------------------------------------------




RECEIVABLES SALE AGREEMENT


         THIS RECEIVABLES SALE AGREEMENT, dated as of December 12, 2001, is by
and among ADC DSL Systems, Inc., a Delaware corporation ( "Originator" ), ADC
Telecommunications, Inc., a Minnesota corporation ( "ADC Telecom" ), in its
capacity as agent for Originator (in such capacity, the "Originator Agent" ),
and ADC Receivables Corp. I, a Minnesota corporation ( "Buyer" ). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I hereto (or, if not defined in
Exhibit I hereto, the meaning assigned to such term in Exhibit I to the Purchase
Agreement).


PRELIMINARY STATEMENTS


        Originator now owns, and from time to time hereafter will own,
Receivables. Originator wishes to sell and assign to Buyer, and Buyer wishes to
purchase from Originator, all of Originator's right, title and interest in and
to such Receivables, together with the Related Security and Collections with
respect thereto.

        Originator and Buyer intend the transactions contemplated hereby to be
true sales of the Receivables from Originator to Buyer, providing Buyer with the
full benefits of ownership of the Receivables, and Originator and Buyer do not
intend these transactions to be, or for any purpose to be characterized as,
loans from Buyer to Originator.

        Following the purchase of Receivables from Originator, Buyer will sell
undivided interests therein and in the associated Related Security and
Collections pursuant to that certain Receivables Purchase Agreement dated as of
December 12, 2001 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the "Purchase Agreement" ) among
Buyer, Originator, as initial Servicer, Blue Ridge Asset Funding Corporation (
"Blue Ridge" ), the banks and other financial institutions from time to time
party thereto as " Liquidity Banks " and Wachovia Bank, N.A. or any successor
agent appointed pursuant to the terms of the Purchase Agreement, as agent for
Blue Ridge and such Liquidity Banks (in such capacity, the "Agent" ).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:


ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASE

        Section 1.1    Initial Contribution of Receivables.    On the date of
the First Amendment to Receivables Sale Agreement (the "First Amendment" ) to be
entered into by the parties hereto in form and substance satisfactory to the
parties hereto (the "Initial Sale Date"), Originator will contribute, assign,
transfer, set-over and otherwise convey to Buyer, and Buyer does hereby accept
from Originator, Receivables originated by Originator and existing as of the
close of business on the Business Day immediately prior to the Initial Sale Date
(the "Initial Cutoff Date" ) having an aggregate Outstanding Balance in an
amount to be specified in the First Amendment (the "Initial Contributed
Receivables" ), together with all Related Security relating thereto and all
Collections thereof.

        Section 1.2    Purchase of Receivables.    

        (a)  Effective on the date of the First Amendment, in consideration for
the Purchase Price and upon the terms and subject to the conditions set forth
herein, Originator will sell, assign, transfer, set-over and otherwise convey to
Buyer, without recourse (except to the extent expressly provided herein), and
Buyer will purchase from Originator, all of Originator's right, title and
interest in and to all Receivables existing as of the close of business on the
Initial Cutoff Date

1

--------------------------------------------------------------------------------

(other than the Initial Contributed Receivables) and all Receivables thereafter
arising through and including the Termination Date, together, in each case, with
all Related Security relating thereto and all Collections thereof. In accordance
with the preceding sentence, on the Initial Sale Date, Buyer shall acquire all
of Originator's right, title and interest in and to all Receivables existing as
of the Initial Cut-Off Date and thereafter arising through and including the
Termination Date, together with all Related Security relating thereto and all
Collections thereof. Buyer shall be obligated to pay the Purchase Price for the
Receivables purchased hereunder in accordance with Section 1.3 .

        (b)  On the 15th day of each month after the Initial Sale Date (or if
any such day is not a Business Day, on the next succeeding Business Day
thereafter, Originator shall (or shall require the Servicer to) deliver to Buyer
a report in substantially the form of Exhibit VII hereto (each such report being
herein called a "Purchase Report" ) with respect to the Receivables sold by
Originator to Buyer during the Settlement Period then most recently ended. In
addition to, and not in limitation of, the foregoing, in connection with the
payment of the Purchase Price for any Receivables purchased hereunder, Buyer may
request that Originator deliver, and Originator shall deliver, such approvals,
opinions, information or documents as Buyer may reasonably request.

        (c)  It is the intention of the parties hereto that the Purchase of
Receivables made hereunder shall constitute a sale, which sale is absolute and
irrevocable and provides Buyer with the full benefits of ownership of the
Receivables sufficient to remove the Receivables from Originator's bankruptcy
estate. Except for the Purchase Price Credits owed pursuant to Section 1.4 , the
sale of Receivables hereunder is made without recourse to Originator; provided,
however, that (i) Originator shall be liable to Buyer for all representations,
warranties, covenants and indemnities made by Originator pursuant to the terms
of the Transaction Documents to which Originator is a party, and (ii) such sale
does not constitute and is not intended to result in an assumption by Buyer or
any assignee thereof of any obligation of Originator or any other Person arising
in connection with the Receivables, the related Contracts and/or other Related
Security or any other obligations of Originator. In view of the intention of the
parties hereto that the Purchase of Receivables made hereunder shall constitute
a sale of such Receivables rather than loans secured thereby, Originator agrees
that it will, on or prior to the Initial Sale Date and in accordance with
Section 4.1(e)(ii) , mark its master data processing records relating to the
Receivables with a legend acceptable to Buyer and to the Agent (as Buyer's
assignee), evidencing that Buyer has purchased such Receivables as provided in
this Agreement and to note in its financial statements that its Receivables have
been sold to Buyer. Upon the request of Buyer or the Agent (as Buyer's
assignee), Originator will execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of Buyer's ownership interest in the Receivables and the
Related Security and Collections with respect thereto, or as Buyer or the Agent
(as Buyer's assignee) may reasonably request.

        Section 1.3    Payment for the Purchase.    

        (a)  The Purchase Price for the Purchase of Receivables in existence as
of the close of business on the Initial Cutoff Date (other than the Initial
Contributed Receivables) shall be payable in full by Buyer to Originator Agent,
for the benefit of Originator, on the Initial Sale Date, and shall be paid to
Originator Agent in the following manner:

          (i)  by delivery of immediately available funds, to the extent of
funds made available to Buyer in connection with its subsequent sale of an
interest in such Receivables to the Purchasers under the Purchase Agreement;
provided that a portion of such funds shall be offset by amounts owed by
Originator to Buyer on account of the issuance of equity having a total value of
not less than the Required Capital Amount, and

2

--------------------------------------------------------------------------------

        (ii)  the balance, by delivery of a Subordinated Note evidencing a
subordinated revolving loan from Originator Agent, on behalf of Originator, to
Buyer (each, a "Subordinated Loan" ) in an amount not to exceed the least of
(A) the remaining unpaid portion of such Purchase Price, (B) the maximum
Subordinated Loan that could be borrowed without rendering Buyer's Net Worth
less than the Required Capital Amount, and (C) fifteen percent (15%) of such
Purchase Price. Originator Agent is hereby authorized by Buyer to endorse on the
schedule attached to the Subordinated Note an appropriate notation evidencing
the date and amount of each advance thereunder, as well as the date of each
payment with respect thereto, provided that the failure to make such notation
shall not affect any obligation of Buyer thereunder.

The Purchase Price for each Receivable coming into existence after the Initial
Cutoff Date shall be due and owing in full by Buyer to Originator Agent, for the
benefit of Originator on the date each such Receivable came into existence
(except that Buyer may, with respect to any such Purchase Price, offset against
such Purchase Price any amounts owed by or on behalf of Originator to Buyer
hereunder and which have become due but remain unpaid) and shall be paid to
Originator Agent, for the benefit of Originator in the manner provided in the
following paragraphs (b), (c) and (d).

        (b)  With respect to any Receivables coming into existence after the
Initial Cutoff Date, on each Settlement Date, Buyer shall pay the Purchase Price
therefor to Originator Agent, for the benefit of Originator, in accordance with
Section 1.3(d) and in the following manner:

         first , by delivery of immediately available funds, to the extent of
funds available to Buyer from its subsequent sale of an interest in the
Receivables to the Agent for the benefit of the Purchasers under the Purchase
Agreement or other cash on hand;

         second, by delivery of the proceeds from the repayment of Demand
Advances by Originator Agent to Buyer pursuant to the Receivables Purchase
Agreement; and

         third , by delivery of the proceeds of a Subordinated Loan, provided
that the making of any such Subordinated Loan shall be subject to the provisions
set forth in Section 1.3(a)(ii) .

Subject to the limitations set forth in Section 1.3(a)(ii) , Originator Agent,
on behalf of Originator, irrevocably agrees to advance each Subordinated Loan
requested by Buyer on or prior to the Termination Date. The Subordinated Loans
shall be evidenced by, and shall be payable in accordance with the terms and
provisions of the Subordinated Note and shall be payable solely from funds which
Buyer is not required under the Purchase Agreement to set aside for the benefit
of, or otherwise pay over to, the Purchasers.

        (c)  From and after the Termination Date, Originator shall not be
obligated to (but may, at its option) sell Receivables to Buyer.

        (d)  Although the Purchase Price for each Receivable coming into
existence after the Initial Cutoff Date shall be due and payable in full by
Buyer to Originator Agent, for the benefit of Originator on the date such
Receivable came into existence, settlement of the Purchase Price between Buyer
and Originator Agent, for the benefit of Originator shall be effected on a
monthly basis on Settlement Dates with respect to all Receivables coming into
existence during the same Calculation Period and based on the information
contained in the Purchase Report delivered by Originator for the Calculation
Period then most recently ended. Although settlement shall be effected on
Settlement Dates, increases or decreases in the amount owing under the
Subordinated Note made pursuant to Section 1.3 shall be deemed to have occurred
and shall be effective as of the last Business Day of the Calculation Period to
which such settlement relates.

3

--------------------------------------------------------------------------------




        Section 1.4    Purchase Price Credit Adjustments. If on any day:    

(a)the Outstanding Balance of a Receivable is:

          (i)  reduced as a result of any defective or rejected or returned
goods or services, any discount or any adjustment or otherwise by Originator
(other than as a result of such Receivable becoming a Charged-Off Receivable or
to reflect cash Collections on account of such Receivable),

        (ii)  reduced or canceled as a result of a setoff in respect of any
claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or

        (b)  any of the representations and warranties set forth in Sections
2.1(h), (i), (j), (l), (r), (s), (t), (u) , the second and third sentences of
Section 2.1(q) hereof and the last clause (relating to bulk sales laws) of
Section 2.1(c) are not true when made or deemed made with respect to any
Receivable,

then, in such event, Buyer shall be entitled to a credit (each, a "Purchase
Price Credit" ) against the Purchase Price otherwise payable hereunder equal to
the Outstanding Balance of such Receivable (calculated before giving effect to
the applicable reduction or cancellation). If such Purchase Price Credit exceeds
the Original Balance of the Receivables coming into existence on any day, then
Originator Agent, for the benefit of Originator shall pay the remaining amount
of such Purchase Price Credit in cash immediately, provided that if the
Termination Date has not occurred, Originator Agent, for the benefit of
Originator, shall be allowed to deduct the remaining amount of such Purchase
Price Credit from any indebtedness owed to Originator Agent under the
Subordinated Note.

        Section 1.5    Payments and Computations, Etc.    All amounts to be paid
or deposited by Buyer hereunder shall be paid or deposited in accordance with
the terms hereof on the day when due in immediately available funds to the
account of Originator Agent, for the benefit of Originator, designated from time
to time by Originator Agent or as otherwise directed by Originator. In the event
that any payment owed by any Person hereunder becomes due on a day that is not a
Business Day, then such payment shall be made on the next succeeding Business
Day. If any Person fails to pay any amount hereunder when due, such Person
agrees to pay, on demand, the Default Fee in respect thereof until paid in full;
provided, however, that such Default Fee shall not at any time exceed the
maximum rate permitted by applicable law. All computations of interest payable
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed.

        Section 1.6    Transfer of Records.    

        (a)  In connection with the Purchase of Receivables hereunder,
Originator hereby sells, transfers, assigns and otherwise conveys to Buyer all
of Originator's right and title to and interest in the Records relating to all
Receivables sold or contributed hereunder, without the need for any further
documentation in connection with the Purchase. In connection with such transfer,
Originator hereby grants to each of Buyer, the Agent and the Servicer an
irrevocable, non-exclusive license to use, without royalty or payment of any
kind, all software used by Originator to account for the Receivables, to the
extent necessary to administer the Receivables, whether such software is owned
by Originator or is owned by others and used by Originator under license
agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein to be effective, Originator hereby agrees that upon the request of Buyer
(or Buyer's assignee), Originator will use its reasonable efforts to obtain the
consent of such third-party licensor. The license granted hereby shall be
irrevocable until the indefeasible payment in full of the Aggregate Unpaids, and
shall terminate on the date this Agreement terminates in accordance with its
terms.

4

--------------------------------------------------------------------------------

        (b)  Originator (i) shall take such action reasonably requested by Buyer
and/or the Agent (as Buyer's assignee), from time to time hereafter, that may be
necessary or appropriate to ensure that Buyer and its assigns under the Purchase
Agreement have an enforceable ownership interest in the Records relating to the
Receivables purchased from Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) after the
occurrence of an Amortization Event to use all of the computer software used to
account for the Receivables and/or to recreate such Records.

        Section 1.7    Characterization.    If, notwithstanding the intention of
the parties expressed in Section 1.2(c) , any sale or contribution by Originator
to Buyer of Receivables hereunder shall be characterized as a secured loan and
not a sale or such sale shall for any reason be ineffective or unenforceable,
then this Agreement shall be deemed to constitute a security agreement under the
UCC and other applicable law. For this purpose and without being in derogation
of the parties' intention that the sale of Receivables hereunder shall
constitute a true sale thereof, Originator hereby grants to Buyer a duly
perfected security interest in all of Originator's right, title and interest in,
to and under all Receivables now existing and hereafter arising, all Collections
and Related Security with respect thereto, each Lock-Box and Collection Account,
all other rights and payments relating to the Receivables and all proceeds of
the foregoing to secure the prompt and complete payment of a loan deemed to have
been made in an amount equal to the Purchase Price of the Receivables together
with all other obligations of Originator hereunder, which security interest
shall be prior to all other Adverse Claims thereto. Buyer and its assigns shall
have, in addition to the rights and remedies which they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

        Section 1.8    Allocation of Purchase Price and Indemnification.    

        (a)  Originator hereby designates and appoints ADC
Telecommunications, Inc. to act as its agent hereunder, and authorizes ADC
Telecom to take such actions as agent on its behalf and to exercise such powers
as are delegated to the Originator Agent by the terms of this Agreement,
together with such powers as are reasonably incidental thereto.

        (b)  As described in Sections 1.3 and 1.4 , Buyer shall pay the Purchase
Price for Receivables generated by Originator and the Receivables generated by
ADC Telecommunications Sales, Inc. (the "ADC Sales" ) to the Originator Agent in
full performance and satisfaction of Buyer's Purchase Price payment obligations
hereunder and under a receivables sale agreement between ADC Sales and Buyer.
The Originator Agent shall be solely responsible to properly allocate and remit
such payment, and all other Buyer Payments, to the Originator and the ADC Sales
pursuant to this subsection (b) in respect of the Receivables sold by Originator
and ADC Sales. Notwithstanding the provisions described in Sections 1.3 and 1.4
concerning the Buyer's payment of the Purchase Price of Receivables generated by
the Originator, to the extent Receivables generated by the Originator are sold
to the Buyer during the same Calculation Period as Receivables generated by the
ADC Sales are sold to the Buyer, the Originator Agent shall upon receipt of the
Buyer Payment of the Receivables make an allocation and remittance of such Buyer
Payment to the Originator and the ADC Sales as follows:

         first , any cash received from Buyer on a Settlement Date shall be
distributed to the Originator in proportion to the unpaid amount of its Purchase
Price of all Receivables sold by the Originator during such Calculation Period:

         second , to the extent cash received by the Originator Agent on the
Settlement Date from Buyer is insufficient to pay the Purchase Price to the
Originator in full, the Originator Agent, on behalf of Originator, shall make a
Subordinated Loan to Buyer subject to the limitations of Section 1.3(a)(ii) ;
and

5

--------------------------------------------------------------------------------




         third , once the Purchase Price for the Receivables transferred by the
Originator has been paid in full, the Purchase Price paid to the ADC Sales shall
occur in the manner outlined in Section 1.3(b) of the receivables sale agreement
between ADC Sales and the Buyer.

(c)Originator agrees that:

          (i)  Buyer's payment to the Originator Agent, as Originator's and ADC
Sales' agent, of the Purchase Price for any Receivable originated by Originator
or ADC Sales shall constitute full payment to such party for such Receivable;
and

        (ii)  Upon such payment to the Originator Agent by Buyer, Originator and
ADC Sales shall look only to the Originator Agent for the proper allocation and
remittance of Buyer Payments for such Receivables and shall indemnify and hold
Buyer harmless for any act, omission, failure or error by the Originator Agent
in connection with the proper allocation or remittance of any amounts due to
Originator or ADC Sales from the Originator Agent.


ARTICLE II
REPRESENTATIONS AND WARRANTIES

        Section 2.1    Representations and Warranties of
Originator.    Originator hereby represents and warrants to Buyer on the date
hereof, on the date of the Purchase and on each date that any Receivable comes
into existence that:

        (a)   Existence and Power. Originator is a corporation duly organized,
validly existing and in good standing under the laws of Delaware. Originator is
validly existing and in good standing under the laws of Delaware and is duly
qualified to do business and is in good standing as a foreign entity, and has
and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.

        (b)   Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, Originator's use of the proceeds of
the Purchase made hereunder, are within its organizational powers and authority
and have been duly authorized by all necessary organizational action on its
part. This Agreement and each other Transaction Document to which Originator is
a party has been duly executed and delivered by Originator.

        (c)   No Conflict. The execution and delivery by Originator of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organizational Documents, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Originator or its Subsidiaries (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

        (d)   Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by

6

--------------------------------------------------------------------------------




Originator of this Agreement and each other Transaction Document to which it is
a party and the performance of its obligations hereunder and thereunder.

        (e)   Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of Originator's knowledge, threatened, against or
affecting Originator, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect. Originator is not in default with respect to any order of any
court, arbitrator or governmental body that could reasonably be expected to have
a Material Adverse Effect.

        (f)     Binding Effect. This Agreement and each other Transaction
Document to which Originator is a party constitute the legal, valid and binding
obligations of Originator enforceable against Originator in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

        (g)   Accuracy of Information. All information heretofore furnished by
Originator or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, taken as a whole, not
misleading.

        (h)   Use of Proceeds. No portion of any Purchase Price payment
hereunder will be used to acquire any security in any transaction which is
subject to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as
amended.

        (i)     Good Title. Immediately prior to the Purchase hereunder and upon
the creation of each Receivable coming into existence after the Initial Cut-Off
Date, Originator (i) is the legal and beneficial owner of the Receivables and
(ii) is the legal and beneficial owner of the Related Security with respect
thereto or possesses a valid and perfected security interest therein, in each
case, free and clear of any Adverse Claim, except as created by the Transaction
Documents. There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Originator's ownership interest in each
Receivable, its Collections and the Related Security.

        (j)     Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to transfer to Buyer (and
Buyer shall acquire from Originator) (i) legal and equitable title to, with the
right to sell and encumber each Receivable existing and hereafter arising,
together with the Collections with respect thereto, and (ii) all of Originator's
right, title and interest in the Related Security associated with each
Receivable, in each case, free and clear of any Adverse Claim, except as created
by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer's
ownership interest in the Receivables, the Related Security and the Collections.
Originator's jurisdiction of organization is a jurisdiction whose law generally
requires information concerning the existence of a nonpossessory security
interest to be made generally available in a filing, record or registration
system as a condition or result of such a security interest's obtaining priority
over the rights of a lien creditor which respect to collateral.

        (k)   Places of Business and Locations of Records. The principal places
of business and chief executive office of Originator and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit II or
such other locations of which Buyer has been notified in

7

--------------------------------------------------------------------------------




accordance with Section 4.2(a) in jurisdictions where all action required by
Section 4.2(a) has been taken and completed. Originator's Federal Employer
Identification Number or organizational number is correctly set forth on
Exhibit II .

        (l)     Collections. The conditions and requirements set forth in
Section 4.1(j) have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Originator at each Collection Bank and the post office
box number of each Lock-Box, are listed on Exhibit III . Originator has not
granted any Person, other than Buyer (and its assigns) dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event.

        (m)   Material Adverse Effect. Since December 31, 2000, no event has
occurred that would have a Material Adverse Effect.

        (n)   Names. The name in which Originator has executed this Agreement is
identical to the name of Originator as indicated on the public record of its
state of organization which shows Originator to have been organized. In the past
five (5) years, Originator has not used any corporate names, trade names or
assumed names other than the name in which it has executed this Agreement and as
listed on Exhibit II .

        (o)   Ownership of Buyer. ADC Telecom owns, directly or indirectly, 100%
of the issued and outstanding equity interests of Buyer, free and clear of any
Adverse Claim. Such equity interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Buyer.

        (p)   Not a Holding Company or an Investment Company. Originator is not
a "holding company" or a "subsidiary holding company" of a "holding company"
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Originator is not an "investment company"
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

        (q)   Compliance with Law. Originator has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto ( including , without limitation ,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

        (r)   Compliance with Credit and Collection Policy. Originator has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material adverse change to such Credit and Collection Policy except such
material adverse changes as to which Buyer and its assigns have been notified in
accordance with Section 4.1(a)(vii)  and have given their prior written consent.

        (s)   Payments to Originator. With respect to each Receivable
transferred to Buyer hereunder, the Purchase Price received by Originator
constitutes reasonably equivalent value in consideration therefor. No transfer
by Originator of any Receivable hereunder is or may be voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq . ), as
amended.

        (t)     Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the

8

--------------------------------------------------------------------------------




Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

        (u)   Eligible Receivables. Each Receivable reflected in any Purchase
Report as an Eligible Receivable was an Eligible Receivable on the date of its
acquisition by Buyer hereunder.

        (v)   Accounting. The manner in which Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the transactions contemplated herein as being true sales as
contemplated in Section 1.2(c) .


ARTICLE III
CONDITIONS OF PURCHASE

        Section 3.1    Conditions Precedent to Purchase.    The Purchase under
this Agreement is subject to the conditions precedent that (a) Buyer shall have
been capitalized with the Initial Contributed Receivables, (b) Buyer shall have
received on or before the date of such purchase those documents listed on
Schedule A and (c) all of the conditions to the initial purchase under the
Purchase Agreement shall have been satisfied or waived in accordance with the
terms thereof; provided that the execution of this Agreement by the parties
hereto shall not be deemed a waiver of any condition precedent to the Purchase
under this Agreement in any way.

        Section 3.2    Conditions Precedent to Subsequent Payments.    Buyer's
obligation to pay for Receivables coming into existence after the Initial Cutoff
Date shall be subject to the further conditions precedent that: (a) the Facility
Termination Date shall not have occurred under the Purchase Agreement; (b) Buyer
(or its assigns) shall have received such other approvals, opinions or documents
as it may reasonably request and (c) on the date such Receivable came into
existence, the following statements shall be true (and acceptance of the
proceeds of any payment for such Receivable shall be deemed a representation and
warranty by Originator that such statements are then true):

          (i)  the representations and warranties set forth in Article II are
true and correct on and as of the date such Receivable came into existence as
though made on and as of such date; and

        (ii)  no event has occurred and is continuing that will constitute a
Termination Event or an Unmatured Termination Event.

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Note, by offset of amounts owed to
Buyer and/or by offset of capital contributions), title to such Receivable and
the Related Security and Collections with respect thereto shall vest in Buyer,
whether or not the conditions precedent to Buyer's obligation to pay for such
Receivable were in fact satisfied. The failure of Originator to satisfy any of
the foregoing conditions precedent, however, shall give rise to a right of Buyer
to rescind the related purchase and direct Originator to pay to Buyer an amount
equal to the Purchase Price payment that shall have been made with respect to
any Receivables related thereto.

9

--------------------------------------------------------------------------------





ARTICLE IV
COVENANTS

        Section 4.1    Affirmative Covenants.    Until the date on which this
Agreement terminates in accordance with its terms, Originator and Originator
Agent hereby covenants as set forth below:

        (a)   Financial Reporting . Originator Agent will maintain, for itself
and each of its consolidated Subsidiaries, a system of accounting established
and administered in accordance with GAAP, and furnish to Buyer (or its assigns):

          (i)   Annual Reporting. Within 90 days after the close of each of its
fiscal years, audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Originator Agent for such fiscal year certified in
a manner acceptable to Buyer (or its assigns) by independent public accountants
acceptable to Buyer (or its assigns).

        (ii)   Quarterly Reporting. Within 45 days after the close of the first
three (3) quarterly periods of each of its fiscal years, consolidated balance
sheets of Originator Agent as at the close of each such period and consolidated
statements of income and retained earnings and a consolidated statement of cash
flows for Originator Agent for the period from the beginning of such fiscal year
to the end of such quarter, all certified by its chief financial officer.

        (iii)    Compliance Certificate.    Together with the financial
statements required hereunder, a compliance certificate in substantially the
form of Exhibit IV signed by an Authorized Officer of Originator Agent and dated
the date of such annual financial statement or such quarterly financial
statement, as the case may be.

        (iv)    Shareholders Statements and Reports.    To the extent the Agent
is unable to obtain by utilizing the online service provided by ADC Telecom,
promptly upon the furnishing thereof to the shareholders of Originator Agent,
copies of all financial statements, reports and proxy statements so furnished.

        (v)    S.E.C. Filings.    To the extent the Agent is unable to obtain by
utilizing the online service provided by ADC Telecom, promptly upon the filing
thereof, copies of all registration statements and annual, quarterly, monthly or
other regular reports which Originator Agent or any of its Affiliates files with
the Securities and Exchange Commission.

        (vi)    Copies of Notices.    Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than Buyer, the Agent or Blue Ridge, copies of the same.

        (vii)    Change in Credit and Collection Policy.    At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such proposed
change or amendment, and (B) if such proposed change or amendment would be
reasonably likely to adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables, requesting Buyer's
(and the Agent's, as Buyer's assignee) consent thereto.

        (viii)    Other Information.    Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of Originator or Originator
Agent as Buyer (or its assigns) may from time to time reasonably request in
order to protect the interests of Buyer (and its assigns) under or as
contemplated by this Agreement.

10

--------------------------------------------------------------------------------




        (b)    Notices.    Originator or Originator Agent will notify Buyer (or
its assigns) in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

        (i)    Termination Events or Unmatured Termination Events.    The
occurrence of each Termination Event and each Unmatured Termination Event, by a
statement of an Authorized Officer of Originator or Originator Agent, as the
case may be.

        (ii)    Judgment and Proceedings.    (1) The entry of any judgment or
decree against Originator Agent or any of its Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against Originator Agent
and its Subsidiaries exceeds $10,000,000 after deducting (a) the amount with
respect to which Originator Agent or any such Subsidiary is insured and with
respect to which the insurer has assumed responsibility in writing, and (b) the
amount for which Originator Agent or any such Subsidiary is otherwise
indemnified if the terms of such indemnification are satisfactory to Buyer (or
its assigns), and (2) the institution of any litigation, arbitration proceeding
or governmental proceeding against Originator which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. .

        (iii)    Material Adverse Effect.    The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.

        (iv)    Defaults Under Other Agreements.    The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
Originator or Originator Agent is a debtor or an obligor.

        (v)    ERISA Events.    The occurrence of any ERISA Event.

        (vi)    Downgrade of Originator Agent.    Any downgrade in the rating of
any Indebtedness of Originator Agent by S&P or by Moody's, setting forth the
Indebtedness affected and the nature of such change.

        (c)    Compliance with Laws and Preservation of Existence.    Each of
Originator and Originator Agent will comply in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each of Originator
and Originator Agent will preserve and maintain its legal existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign entity in each jurisdiction
where its business is conducted, except where the failure to so qualify or
remain in good standing could not reasonably be expected to have a Material
Adverse Effect.

        (d)    Audits.    Originator will furnish to Buyer (or its assigns) from
time to time such information with respect to it and the Receivables as Buyer
(or its assigns) may reasonably request. Originator will, from time to time
during regular business hours as requested by Buyer (or its assigns), upon
reasonable notice and at the sole cost of Originator, permit Buyer (or its
assigns) or their respective agents or representatives: (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of Originator relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of Originator for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to Originator's financial
condition or the Receivables and the Related Security or Originator's
performance under any of the Transaction Documents or Originator's performance
under the Contracts and, in each case, with any of the officers or employees of
Originator having knowledge of such matters (each of the foregoing examinations
and visits, a "Review" ); provided, however, that, so long as no Termination
Event or Amortization

11

--------------------------------------------------------------------------------




Event has occurred and is continuing, (A) Originator shall only be responsible
for the costs and expenses of one (1) Review in any one calendar year, and
(B) Buyer (and its assigns) will not request more than two (2) Reviews in any
one calendar year.

        (e)    Keeping and Marking of Records and Books.    

          (i)  Originator will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Originator will give Buyer (or its
assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

        (ii)  Originator will (A) on or prior to the Initial Sale Date, mark its
master data processing records and other books and records relating to the
Receivables with a legend, acceptable to Buyer (or its assigns), describing
Buyer's ownership interests in the Receivables and further describing the
Receivable Interests of the Agent (on behalf of the Purchasers) under the
Purchase Agreement and (B) upon the request of Buyer (or its assigns) following
the occurrence of a Termination Event or an Amortization Event: (x) mark each
Contract constituting an instrument, chattel paper, a negotiable document, a
letter of credit or a certificated security (each as defined in the UCC) with a
legend describing Buyer's ownership interests in the Receivables and further
describing the Receivable Interests of the Agent (on behalf of the Purchasers)
and (y) deliver to Buyer (or its assigns) all such Contracts (including, if
applicable, all multiple originals of any such Contract).

        (f)    Compliance with Contracts and Credit and Collection
Policy.    Originator will timely and fully (i) perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, (ii) comply in all material respects with
the Contracts, and (iii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable at any time while such Receivable
is counted, in whole or in part, as an Eligible Receivable in the Net Pool
Balance under the Purchase Agreement.

        (g)    Ownership.    Originator will take all necessary action to
establish and maintain, irrevocably in Buyer, (A) legal and equitable title to
the Receivables and the Collections and (B) all of Originator's right, title and
interest in the Related Security associated with the Receivables, in each case,
free and clear of any Adverse Claims other than Adverse Claims in favor of Buyer
(and its assigns) ( including , without limitation , the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer's interest
in such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer as Buyer (or its
assigns) may reasonably request).

        (h)    Purchasers' Reliance.    Originator acknowledges that the Agent
and the Purchasers are entering into the transactions contemplated by the
Purchase Agreement in reliance upon Buyer's identity as a legal entity that is
separate from Originator and any Affiliates thereof. Therefore, from and after
the date of execution and delivery of this Agreement, Originator will take all
reasonable steps including, without limitation, all steps that Buyer or any
assignee of Buyer may from time to time reasonably request to maintain Buyer's
identity as a separate legal entity and to make it manifest to third parties
that Buyer is an entity with assets and liabilities distinct from those of
Originator and any Affiliates thereof and not just a division of Originator or
any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Originator (i) will not hold
itself out to third parties as liable for the debts of

12

--------------------------------------------------------------------------------




Buyer nor purport to own the Receivables and other assets acquired by Buyer,
(ii) will take all other actions necessary on its part to ensure that Buyer is
at all times in compliance with the "separateness covenants" set forth in
Section 7.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between Originator and Buyer on an arm's-length basis
and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.

        (i)    Collections.    Originator will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Originator or any
Affiliate of Originator, Originator will remit (or will cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof and, at all times
prior to such remittance, Originator will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of Buyer and
its assigns. Originator will transfer exclusive ownership, dominion and control
of each Lock-Box and Collection Account to Buyer and, will not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to Buyer (or
its assigns) as contemplated by this Agreement and the Purchase Agreement.

        (j)    Taxes.    Originator will file all tax returns and reports
required by law to be filed by it and promptly pay all taxes and governmental
charges at any time owing, except any such taxes which are not yet delinquent or
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Originator will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
Buyer and its assigns.

        Section 4.2    Negative Covenants of Originator.    Until the date on
which this Agreement terminates in accordance with its terms, Originator hereby
covenants that:

        (a)    Name Change, Offices and Records.    Originator will not change
its (i) state of organization, (ii) name, (iii) identity or structure (within
the meaning of Article 9 of any applicable enactment of the UCC) or relocate its
chief executive office at any time while the location of its chief executive
office is relevant to perfection of Buyer's interest in the Receivables or the
associated Related Security and Collections, or any office where Records are
kept unless it shall have: (i) given Buyer (or its assigns) at least forty-five
(45) days' prior written notice thereof and (ii) delivered to Buyer (or its
assigns) all financing statements, instruments and other documents requested by
Buyer (or its assigns) in connection with such change or relocation.

        (b)    Change in Payment Instructions to Obligors.    Originator will
not add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless Buyer (or its assigns) shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that Originator may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.

        (c)    Modifications to Contracts and Credit and Collection
Policy.    Unless Buyer and the Agent (as Buyer's assignee) otherwise consent in
accordance with Section 4.1(a)(vii) , Originator will not make any change to the
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables.
Except as

13

--------------------------------------------------------------------------------




otherwise permitted in its capacity as Servicer pursuant to the Purchase
Agreement, Originator will not extend, amend or otherwise modify the payment
terms of any Receivable at any time while such Receivable is counted, in whole
or in part, as an Eligible Receivable in the Net Pool Balance under the Purchase
Agreement or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

        (d)    Sales, Liens.    Originator will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of Buyer provided
for herein), and Originator will defend the right, title and interest of Buyer
in, to and under any of the foregoing property, against all claims of third
parties claiming through or under Originator.

        (e)    Accounting for Purchase.    Originator will not, and will not
permit any Affiliate to, account for or treat (whether in financial statements
or otherwise) the transactions contemplated hereby in any manner other than the
sale or a capital contribution of the Receivables and the Related Security by
Originator to Buyer or in any other respect account for or treat the
transactions contemplated hereby in any manner other than as a sale or capital
contribution of the Receivables and the Related Security by Originator to Buyer
except to the extent that such transactions are not recognized on account of
consolidated financial reporting in accordance with generally accepted
accounting principles.


ARTICLE V
TERMINATION EVENTS

        Section 5.1    Termination Events.    The occurrence of any one or more
of the following events shall constitute a Termination Event:

        (a)  Originator shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this
paragraph (a)) or any other Transaction Document to which it is a party and such
failure shall continue for three (3) consecutive Business Days.

        (b)  Any representation, warranty, certification or statement made by
Originator in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made and, with respect to any
representation, warranty or certification relating to the particular character
of any one or more Receivables, could reasonably be expected to have a Material
Adverse Effect on the Receivables as a whole; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold.

        (c)  Failure of Originator to pay any Material Indebtedness of
Originator when due; or the default by Originator in the performance of any
term, provision or condition contained in any agreement under which any such
Material Indebtedness was created or is governed, the effect of which is to
cause such Material Indebtedness to become due prior to its stated maturity; or
any such Material Indebtedness of Originator shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

        (d)  (i) Originator shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of

14

--------------------------------------------------------------------------------




creditors; or (ii) any proceeding shall be instituted by or against Originator
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
any substantial part of its property or (iii) Originator shall take any
corporate action to authorize any of the actions set forth in the foregoing
clauses (i) or (ii) of this subsection (d).

        (e)  A Change of Control shall occur.

        (f)    One or more final judgments for the payment of money in an
aggregate amount in excess of $10,000,000, individually or in the aggregate,
shall be entered against Originator and/or any of its Subsidiaries on claims not
covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
twenty (20) consecutive days without a stay of execution.

        (g)  An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which his resulted or could reasonably be expected to result
in liability of Originator under Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000;
(ii) the aggregate amount of Unfunded-Pension Liability among all Pension Plans
at any time exceeds $5,000,000; or (iii) Originator or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000.

        Section 5.2    Remedies.    Upon the occurrence and during the
continuation of a Termination Event, Buyer may take any of the following
actions: (i) declare the Termination Date to have occurred, whereupon the
Termination Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by Originator;
provided, however, that upon the occurrence of a Termination Event described in
Section 5.1(d) , or of an actual or deemed entry of an order for relief with
respect to Originator under the Federal Bankruptcy Code, the Termination Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by Originator and (ii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any amounts then due and owing by Originator to Buyer. The
aforementioned rights and remedies shall be without limitation and shall be in
addition to all other rights and remedies of Buyer and its assigns otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.


ARTICLE VI
INDEMNIFICATION

        Section 6.1    Indemnities by Originator.    Without limiting any other
rights that Buyer may have hereunder or under applicable law, Originator hereby
agrees to indemnify (and pay upon demand to) Buyer and its assigns, officers,
directors, agents and employees (each an "Indemnified Party" ) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys' fees (which attorneys
may not be employees of Buyer or any such assign) and disbursements (all of the
foregoing being collectively referred to as "Indemnified Amounts" ) awarded
against or incurred by any of them arising out of or as a result of this
Agreement

15

--------------------------------------------------------------------------------


or the acquisition, either directly or indirectly, by Buyer of an interest in
the Receivables, excluding, however:

        (a)  Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

        (b)  Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or

        (c)  taxes imposed by the jurisdiction in which such Indemnified Party's
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Receivable Interests under the Purchase Agreement as a loan
or loans by the Purchasers to Buyer secured by, among other things, the
Receivables, the Related Security and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Originator or limit the recourse of Buyer to Originator for amounts
otherwise specifically provided to be paid by Originator under the terms of this
Agreement. Without limiting the generality of the foregoing indemnification, but
subject in each case to clauses (a), (b) and (c) above, Originator shall
indemnify Buyer for Indemnified Amounts relating to or resulting from:

          (i)  any representation or warranty made by Originator (or any
officers of Originator) under or in connection with any Purchase Report, this
Agreement, any other Transaction Document or any other information or report
delivered by Originator pursuant hereto or thereto for which Buyer has not
received a Purchase Price Credit that shall have been false or incorrect when
made or deemed made;

        (ii)  the failure by Originator, to comply with any applicable law, rule
or regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

        (iii)  any failure of Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

        (iv)  any products liability, personal injury or damage, suit or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;

        (v)  any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

        (vi)  the commingling of Collections of Receivables at any time with
other funds;

      (vii)  any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of the Purchase hereunder, the
ownership of the Receivables or any other investigation, litigation or
proceeding relating to Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;

16

--------------------------------------------------------------------------------




      (viii)  any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

        (ix)  any Termination Event described in Section 5.1(d) ;

        (x)  any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables and the
Collections, and all of Originator's right, title and interest in the Related
Security associated with the Receivables, in each case, free and clear of any
Adverse Claim;

        (xi)  the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of the Purchase or at any subsequent time;

      (xii)  any action or omission by Originator which reduces or impairs the
rights of Buyer with respect to any Receivable or the value of any such
Receivable;

      (xiii)  any attempt by any Person to void the Purchase hereunder under
statutory provisions or common law or equitable action; and

      (xiv)  the failure of any Receivable reflected as an Eligible Receivable
on any Purchase Report to be an Eligible Receivable at the time acquired by
Buyer.

        Section 6.2    Other Costs and Expenses.    Originator shall pay to
Buyer on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder. Originator shall pay to Buyer on demand any and all costs and
expenses of Buyer, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event.

        Section 6.3    Control of Defense.    Unless an Indemnified Party
reasonably determines that its business reputation is the essence of a claim for
which it is seeking indemnification pursuant to this Article VI (each such
claim, an "Excluded Claim" ), Originator, when required or reasonably expected
to be required, to indemnify such Indemnified Party pursuant to this Article VI,
may in its sole discretion assume the defense, conduct or settlement of any
claim except an Excluded Claim giving rise to an Indemnified Amount (an "Other
Claim" ) with counsel reasonably satisfactory to such Indemnified Party. After
notice from Originator to such Indemnified Party of its election so to assume
the defense, conduct or settlement of such Other Claim, Originator shall not be
liable to such Indemnified Party for any legal or other expenses subsequently
incurred by such Indemnified Party in connection with the defense, conduct or
settlement of such Other Claim. Such Indemnified Party shall cooperate with
Originator in connection with any Other Claim resolution, making personnel and
books and records (to the extent not inconsistent with any applicable privilege)
relevant to the Other Claim available to Originator, and grant such
authorizations or powers of attorney to the agents, representatives and counsel
of Originator as it may reasonably consider desirable in connection with the
defense of any such Other Claim. In the event that Originator does not wish to
assume the defense, conduct or settlement of any Other Claim giving rise to an
Indemnified Amount, the Indemnified Party shall not settle any such Other Claim
for an amount in excess of $50,000 without the consent of Originator, which
consent shall not be unreasonably withheld. Each Indemnified Party shall use its
reasonable best efforts consistent with sound business practice to defend and
mitigate any claim giving rise to an Indemnified Amount.

17

--------------------------------------------------------------------------------





ARTICLE VII
MISCELLANEOUS

        Section 7.1    Waivers and Amendments.    

        (a)  No failure or delay on the part of Buyer (or its assigns) in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

        (b)  No provision of this Agreement may be amended, supplemented,
modified or waived except in writing signed by Originator and Buyer and, to the
extent required under the Purchase Agreement, the Agent and the Liquidity Banks
or the Required Liquidity Banks. Any material amendment, supplement,
modification of waiver will required satisfaction of the Rating Agency
Condition.

        Section 7.2    Notices.    All communications and notices provided for
hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(a) if given by telecopy, upon the receipt thereof, (b) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (c) if given by any other means, when
received at the address specified in this Section 7.2.

        Section 7.3    Protection of Ownership Interests of Buyer.    

        (a)  Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
reasonably request, to perfect, protect or more fully evidence the interest of
Buyer hereunder and the Receivable Interests, or to enable Buyer (or its
assigns) to exercise and enforce their rights and remedies hereunder. At any
time, Buyer (or, subject to the limitations set forth in the Purchase Agreement,
its assigns) may, at Originator's sole cost and expense, direct Originator to
notify the Obligors of Receivables of the ownership interests of Buyer under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to Buyer or its
designee.

        (b)  If Originator fails to perform any of its obligations hereunder,
Buyer (or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer's (or such assigns') costs and
expenses incurred in connection therewith shall be payable by Originator as
provided in Section 6.2. Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on behalf of Originator (i) to execute on behalf of Originator, as
debtor, if and to the extent such signature is required by applicable law, and
to file financing statements, with or without Originator's signature as
permitted by applicable law, necessary or desirable in Buyer's (or its assigns')
sole discretion to perfect and to maintain the perfection and priority of the
interest of Buyer in the Receivables and associated Related Security and
Collections, and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as Buyer (or its assigns) in their sole
discretion deem necessary or desirable to perfect and to maintain the perfection
and priority of Buyer's interests in the Receivables. This appointment is
coupled with an interest and is irrevocable. Originator hereby authorizes Buyer
(or its assigns) to

18

--------------------------------------------------------------------------------




file financing statements and other filing or recording documents with respect
to the Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of Originator, in such form and in such offices as Buyer (or any
of its assigns) reasonably determines appropriate to perfect or maintain the
perfection of the ownership or security interests of Buyer (or its assigns)
hereunder. Originator acknowledges and agrees that it is not authorized to, and
will not, file financing statements or other filing or recording documents with
respect to the Receivables or Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the express
prior written approval by the Agent (as Buyer's assignee), consenting to the
form and substance of such filing or recording document, and Originator
approves, authorizes and ratifies any filings or recordings made by or on behalf
of the Agent (as Buyer's assign) in connection with the perfection of the
ownership or security interests in favor of Buyer or the Agent (as Buyer's
assign).

        Section 7.4    Confidentiality.    

        (a)  Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the Agent and Blue Ridge
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that Originator and its officers and employees may disclose such
information to (i) Originator's external accountants and attorneys and (ii) as
required by any applicable law or order of any judicial or administrative
proceeding.

        (b)  Anything herein to the contrary notwithstanding, Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Buyer, the Agent, the Liquidity Banks or Blue Ridge by each other,
(ii) by Buyer, the Agent or the Purchasers to any prospective or actual assignee
or participant of any of them and (iii) by the Agent in connection with the
transactions contemplated by the Transaction Documents, to any rating agency,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to Blue Ridge or any entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which Wachovia acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of the confidential nature of such information in writing, with a copy
of such writing to be provided to Originator Agent as soon as practicable. In
addition, the Purchasers and the Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).

        (c)  Buyer (and its assigns) shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and the
other confidential or proprietary information with respect to Originator, the
Obligors and their respective businesses obtained by it in connection with the
due diligence evaluations, structuring, negotiating and execution of the
Transaction Documents, and the consummation of the transactions contemplated
herein and any other activities of Buyer arising from or related to the
transactions contemplated herein provided, however, that each of Buyer and its
employees and officers shall be permitted to disclose such confidential or
proprietary information: (i) to the Agent and the other Purchasers, (ii) to any
prospective or actual assignee or participant of the Agent or the other
Purchasers who execute a confidentiality agreement for the benefit of Originator
and Buyer on terms comparable to those required of Buyer hereunder with respect
to such disclosed information, (iii) to any rating agency, provider of a surety,
guaranty or credit or liquidity enhancement to Blue Ridge, (iv) to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
and (v) to the extent required pursuant to any applicable law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings with competent jurisdiction

19

--------------------------------------------------------------------------------




(whether or not having the force or effect of law) so long as such required
disclosure is made under seal to the extent permitted by applicable law or by
rule of court or other applicable body.

        Section 7.5    Bankruptcy Petition.    

        (a)  Originator and Buyer each hereby covenants and agrees that, prior
to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of Blue Ridge, it will not institute against, or
join any other Person in instituting against, Blue Ridge any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

        (b)  Originator covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of
Buyer under the Purchase Agreement, it will not institute against, or join any
other Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

        Section 7.6    Limitation of Liability.    Except with respect to any
claim arising out of the willful misconduct or gross negligence of Blue Ridge,
the Agent or any Liquidity Bank, no claim may be made by Originator or any other
Person against Blue Ridge, the Agent or any Liquidity Bank or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and Originator hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

        Section 7.7    CHOICE OF LAW.    THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK.

        Section 7.8    CONSENT TO JURISDICTION.    ORIGINATOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT AND ORIGINATOR HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST
ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION.

        Section 7.9    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

        Section 7.10    Integration; Binding Effect; Survival of Terms.    

        (a)  This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof

20

--------------------------------------------------------------------------------

and shall constitute the entire agreement among the parties hereto with respect
to the subject matter hereof superseding all prior oral or written
understandings.

        (b)  This Agreement shall be binding upon and inure to the benefit of
Originator, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). Except as provided in the next sentence,
neither Buyer nor Originator may assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the other
party and the Agent. Buyer, pursuant to the Purchase Agreement, may assign to
the Agent, for the benefit of the Purchasers, its rights, remedies, powers and
privileges hereunder and that the Agent may further assign such rights,
remedies, powers and privileges to the extent permitted in the Purchase
Agreement. Originator agrees that the Agent, as the assignee of Buyer, shall,
subject to the terms of the Purchase Agreement, have the right to enforce this
Agreement and to exercise directly all of Buyer's rights and remedies under this
Agreement (including, without limitation, the right to give or withhold any
consents or approvals of Buyer to be given or withheld hereunder) and Originator
agrees to cooperate fully with the Agent in the exercise of such rights and
remedies. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms and shall remain in full
force and effect until terminated in accordance with its terms; provided,
however, that the rights and remedies with respect to (i) any breach of any
representation and warranty made by Originator pursuant to Article II; (ii) the
indemnification and payment provisions of Article VI ; and (iii)  Section 7.5
shall be continuing and shall survive any termination of this Agreement.

        Section 7.11    Counterparts; Severability; Section References.    This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to " Article, " " Section, " " Schedule " or " Exhibit " shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

21

--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

    ADC DSL SYSTEMS, INC.
 
 
By:
/s/  ROBERT E. SWITZ       

--------------------------------------------------------------------------------

    Name: Robert E. Switz     Title: Senior Vice President and Chief Financial
Officer



 
 
 
 
Address:
14402 Franklin Avenue
Tustin, California 92708



 
 
ADC TELECOMMUNICATIONS, INC., AS ORIGINATOR AGENT.
 
 
By:
/s/  ROBERT E. SWITZ       

--------------------------------------------------------------------------------

    Name: Robert E. Switz     Title: Senior Vice President and Chief Financial
Officer



 
 
 
 
Address:
13625 Technology Drive
Eden Prairie, Minnesota 55344



 
 
ADC RECEIVABLES CORP. I
 
 
By:
/s/  GOKUL V. HEMMADY       

--------------------------------------------------------------------------------

    Name: Gokul V. Hemmady     Title: Vice President and Treasurer



 
 
 
 
Address:
13625 Technology Drive
Eden Prairie, Minnesota 55344


[Signature Page to the Receivables Sale Agreement]

--------------------------------------------------------------------------------




Exhibit I


Definitions

        This is Exhibit I to the Agreement (as hereinafter defined). As used in
the Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Purchase Agreement (hereinafter defined).

         "ADC Telecom" has the meaning set forth in the preamble to the
Agreement.

         "Agent" has the meaning set forth in the Preliminary Statements to the
Agreement.

         "Agreement" means the Receivables Sale Agreement, dated as of
December 12, 2001, among Originator, Originator Agent and Buyer, as the same may
be amended, restated or otherwise modified.

         "Blue Ridge" has the meaning set forth in the Preliminary Statements to
the Agreement.

         "Buyer" has the meaning set forth in the preamble to the Agreement.

         "Buyer Payment" means any payment by the Buyer of the Purchase Price
for the Receivables.

         "Calculation Period" means each calendar month or portion thereof which
elapses during the term of the Agreement. The first Calculation Period shall
commence on the date of the Purchases hereunder and the final Calculation Period
shall terminate on the Termination Date.

         "Change of Control" means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 25% or more of the outstanding shares of voting stock
of Originator or Originator Agent

         "Credit and Collection Policy" means Originator's credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit V , as modified from time to time in
accordance with the Agreement.

         "Default Fee" means a per annum rate of interest equal to the sum of
(i) the Prime Rate, plus (ii) 2% per annum.

         "Discount Factor" means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in the
Receivables during such period and (ii) the risk of nonpayment by the Obligors.
Originator and Buyer may agree from time to time to change the Discount Factor
based on changes in one or more of the items affecting the calculation thereof,
provided that any change to the Discount Factor shall take effect as of the
commencement of a Calculation Period, shall apply only prospectively and shall
not affect the Purchase Price payment made prior to the Calculation Period
during which Originator and Buyer agree to make such change. As of the date of
the First Amendment, the Discount Factor in respect of Eligible Receivables and
the Discount Factor in respect of all other Receivables will be as specified in
the First Amendment.

         "Domestic Person" means (a) any individual that is a citizen of the
United States of America who maintains his or her primary residence in the
United States of America, or (b) any Person (other than an individual) that is
organized under the laws of the United States of America or any state or
political subdivision thereof.

         "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

2

--------------------------------------------------------------------------------


         "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with Originator Agent within the meaning of
Section 414(b) or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax
Code for purposes of provisions relating to Section 412 of the Tax Code).

         "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by Originator Agent or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001 (a) (2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Originator
Agent or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Tide IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Originator Agent or any ERISA Affiliate.

         "Initial Contributed Receivables" has the meaning set forth in
Section 1.1.

         "Initial Cutoff Date" has the meaning set forth in Section 1.1.

         "Material Adverse Effect" means a material adverse effect on (i) the
financial condition or operations of Originator Agent and its Subsidiaries,
taken as a whole, (ii) the ability of Originator or Originator Agent to perform
its obligations under the Agreement or any other Transaction Document, (iii) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (iv) Originator's, Buyer's, the Agent's or any Purchaser's interest in
the Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) the collectibility
of the Receivables generally or of any material portion of the Receivables.

         "Material Indebtedness" means Indebtedness of ADC Telecom of any of its
consolidated Subsidiaries which, individually or in the aggregate, exceeds
$10,000,000 in aggregate principal amount.

         "Moody's" means Moody's Investors Service, Inc.

         "Multiemployer Plan" means a "multiemployer plan", within the meaning
of Section 4001 (a) (3) of ERISA, to which Originator Agent or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.

         "Net Worth" means as of the last Business Day of each Calculation
Period preceding any date of determination, the excess, if any, of (a) the
aggregate Outstanding Balance of the Receivables at such time, over (b) the sum
of (i) the Aggregate Invested Amount outstanding at such time, plus (ii) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).

         "Organizational Documents" means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

         "Original Balance" means, with respect to any Receivable coming into
existence after the Initial Cutoff Date, the Outstanding Balance of such
Receivable on the date it was created.

3

--------------------------------------------------------------------------------


         "Originator" has the meaning set forth in the preamble to the
Agreement.

         "Originator Agent" has the meaning set forth in the preamble to the
Agreement.

         "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

         "Pension Plan" means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which Originator sponsors or maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a multiple employer plan (as described in Section 4064(a) of ERISA) has
made contributions at any time during the immediately preceding five plan years.

         "Plan" means an employee benefit plan (as defined in Section 3(3) of
ERISA) which Originator Agent sponsors or maintains or to which Originator Agent
makes, is making, or is obligated to make contributions and includes any Pension
Plan, other than a Plan maintained outside the United States primarily for the
benefit of Persons who are not U.S. residents.

         "Purchase" means the purchase pursuant to Section 1.2(a) of the
Agreement by Buyer from Originator of the Receivables and the Related Security
and Collections related thereto, together with all related rights in connection
therewith.

         "Purchase Agreement" has the meaning set forth in the Preliminary
Statements to the Agreement.

         "Purchase Price" means, with respect to the Purchase, the aggregate
price to be paid by Buyer to Originator Agent, for the benefit of Originator, in
accordance with Section 1.3 of the Agreement for the Receivables, Collections
and Related Security being sold to Buyer, which price shall equal on any date
(i) the product of (x) the Outstanding Balance of such Receivables on such date,
multiplied by (y) one minus the Discount Factor in effect on such date, minus
(ii) any Purchase Price Credits to be credited against the Purchase Price
otherwise payable in accordance with Section 1.4 of the Agreement.

         "Purchase Price Credit" has the meaning set forth in Section 1.4 of the
Agreement.

         "Purchase Report" has the meaning set forth in Section 1.2(b) of the
Agreement.

         "Receivable" means all indebtedness and other obligations owed by any
Domestic Person to Originator (at the times it arises, and before giving effect
to any transfer or conveyance under the Agreement) or to Buyer (after giving
effect to the transfers under the Agreement) or in which Originator or Buyer has
a security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided , further , that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless or whether the account debtor or
Originator treats such indebtedness, rights or obligations as a separate payment
obligation.

         "Related Security" means, with respect to any Receivable:

          (i)  all of Originator's remaining interest (if any) in the inventory
and goods (including returned or repossessed inventory or goods), the sale of
which by Originator gave rise to such Receivable, and all insurance contracts
with respect thereto,

        (ii)  all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,

4

--------------------------------------------------------------------------------




        (iii)  all guaranties, letters of credit, insurance and other agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

        (iv)  all service contracts and other contracts and agreements
associated with such Receivable,

        (v)  all Records related to such Receivable,

        (vi)  all of Originator's right, title and interest in each Lock-Box and
each Collection Account, and

      (vii)  all proceeds of any of the foregoing.

"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

         "Required Capital Amount" means, as of any date of determination, an
amount in cash, assets or a mixture of both (including Initial Contributed
Receivables) equal to the greater of (a) 3% of the Purchase Limit under the
Purchase Agreement, and (b) the product of (i) 1.5 times the product of the
Default Ratio times the Default Horizon Ratio , each as determined from the most
recent Monthly Report received from the Servicer under the Purchase Agreement,
and (ii) the Outstanding Balance of all Receivables as of such date, as
determined from the most recent Monthly Report received from the Servicer under
the Purchase Agreement.

         "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

         "Settlement Date" means, with respect to each Calculation Period, the
date that is the calendar day of the month following such Calculation Period as
specified in the First Amendment.

         "Subordinated Loan" has the meaning set forth in Section 1.3(a) of the
Agreement.

         "Subordinated Note" means a promissory note in substantially the form
of Exhibit VI hereto as more fully described in Section 1.3 of the Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

         "Tax Code" means the Internal Revenue Code of 1986, as the same may be
amended from time to time.

         "Termination Date" means the earliest to occur of (i) the Facility
Termination Date (as defined in the Purchase Agreement), (ii) the Business Day
immediately prior to the occurrence of a Termination Event set forth in
Section 5.1(d) , (iii) the Business Day specified in a written notice from Buyer
to Originator following the occurrence of any other Termination Event, and
(iv) the date which is 5 Business Days after Buyer's receipt of written notice
from Originator that it wishes to terminate the facility evidenced by this
Agreement.

         "Termination Event" has the meaning set forth in Section 5.1 of the
Agreement.

         "Transaction Documents" means, collectively, this Agreement, each
Collection Account Agreement, the Subordinated Note, and all other instruments,
documents and agreements executed and delivered in connection herewith.

         "Unmatured Termination Event" means an event which, with the passage of
time or the giving of notice, or both, would constitute a Termination Event.

         All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

5

--------------------------------------------------------------------------------



QuickLinks


RECEIVABLES SALE AGREEMENT
PRELIMINARY STATEMENTS
ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE
ARTICLE II REPRESENTATIONS AND WARRANTIES
ARTICLE III CONDITIONS OF PURCHASE
ARTICLE IV COVENANTS
ARTICLE V TERMINATION EVENTS
ARTICLE VI INDEMNIFICATION
ARTICLE VII MISCELLANEOUS
Exhibit I
